Title: To Thomas Jefferson from Lafayette, 21 June 1801
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


               
                  My dear friend
                  Circy 2 Messidor June the 21st 1801
               
               I Had Been a Long While Without Hearing from You When Your Welcome Hand Appeared Again in the Letter of Which Mr. dawson Was the Bearer—I Hastened to Paris that I Might Receive Intelligences of our Beloved American Country and Her Worthy president. They Have proved Much to My Satisfaction—the More So as Besides the patriotic Affection Which Binds me to the United States I think the Exemple of A Governement founded Upon and Supported By the plain principles of liberty Never Has Been So Necessary as it is Now to Recover the ideas of Mankind—How Much they Are Altered in france You Can Hardly Conceive—Gainers as Well as Loosers—Equality Alone Has kept Her Candid—Yet Among the Heaps of liberal Seeds thrown in the Beggining, However Vitiated Since and trampled Upon, there Has Remained Enugh Above Ground to Better Essentially the Condition of the people, and Some, I think, Still preserved Under it—But While the Rights of Men Have Become in the old World, Quite Unfashionable, it is to me a Comfort to Hope that When peace May Give time to look at My Young Adoptive Country she Will By the perfect Harmony of philantropy and freedom With Energy and Good Order Once More Set Her Elders to Rights—it Seems, My dear friend, that Both partisans and Adversaries Have Conspired to fit You to Give the demonstration its full force—On Your Elevated Mind and Amiable temper I also depend to Soften the Spirit of Party at Home to that degree which in a free State it is Necessary to preserve—Your Speech Has Had Among the friends of liberty, and the pretenders to Be So, the Great Success it deserves—Every Eyes are fixed Upon You and from My Rural Retirements the Heart Goes With them.
               The Exchange of the Ratifications, the political Situation of Europe, the News from Egypt Having Been Laid down Before You in Official dispatches I shall the less dwell Upon those Matters as I Now am With My family at a friend’s House 120 miles from paris—This Visit Has Hitherto deprived me of the pleasure to Receive Mr. dawson at La Grange—I Hope He Will Be there towards the End of the Month Where I shall, We Shall all Be Happy to See Him.
               The Health of My Wife is Mending—Anastasia Will Before long Make me Once More a Grand Father—Virginia is as Yet UnMarried—My Son Who Has Received Two Wounds at the Battle of the Mincio and is Now With me intends to Set out in a few Weeks for Milan Where His Regiment is Quartered—They all Request to Be Most Respectfully and Affectionately Mentioned to You! My Excellent friend Bureaux Pusy Has Acquainted me With the Kind Enquiries and Good Wishes You did Express to Him in My Behalf—I Have Been Highly pleased to Hear of the Services He Has Had the Happiness to Render—Be So kind as to Remember Us to Your Amiable daughters, and Accept the Assurances of My High Regard, Warm interest, and Lively Ever Lasting friendship
               
                  
                     Lafayette
                  
               
               
                  permit me to inclose a letter to Cen pichon, and one from mde de tessé.
               
            